PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Pu, et al.		       		          	    :				    
	
Application No.  16/986,250
:	DECISION ON PETITION
Filed:        August 5, 2020
:
Attorney Docket No. 

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a), filed on April 27, 2021.

The petition is dismissed. 

 Petitioner may file a renewed petition to withdraw the holding of abandonment within two (2) months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are not available. 

This application was held abandoned on October 14, 2020, after no reply was received to the Notice to File Missing Parts of Nonprovisional Application mailed on August 13, 2020 (copy enclosed).  The Notice to File Missing Parts of Nonprovisional Application set forth a shortened period of reply of two months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. A Notice of Abandonment was mailed April 14, 2021.   Petitioner maintains that the notice of August 13, 2020, was never received.

The petition under 37 CFR 1.181, is not considered on the merits at this juncture as it is not signed in accordance with 37 CFR 1.33. Further to this point, 37 CFR 1.33(b) provides, in pertinent part that:

	(b) Amendments and other papers . Amendments and other papers, except for written assertions 	pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
	(1) A patent practitioner of record;
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions 	of § 1.34; or
	(3) The applicant (§ 1.421). Unless otherwise specified, all papers submitted on behalf of a juristic 	entity must be signed by a patent practitioner.

The petition, as filed on April 27, 2021, is defective because the petition is signed by only inventor-applicant, Ninghua Albert Pu, who is one of two inventor-applicants listed on the patent application.  The petition must, however, be signed by all of the applicants under 37 CFR 1.42, i.e., both joint inventors, or another appropriate party under 37 CFR 1.33(b).  The renewed petition must be signed by an appropriate party pursuant to 37 CFR 1.33, and in accordance with 37 CFR 1.4 (d)(1) or (2)2. 

As a courtesy to petitioner, the deficiencies of the petition under 37 CFR 1.181(a) are noted below.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner has not made the evidentiary showing specified above.  Petitioner has not explained petitioner’s system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded, how petitioner knows replies are due, etc. Neither has petitioner explained how petitioner reminds himself/herself of response due dates and shows that the due date for an Office action was not entered into that system. On renewed petition, petition is required to provide the aforementioned explanation. Petitioner must also provide a copy of any calendar, listing, or journal notes during the relevant period petitioner may keep concerning the communications with the USPTO relative to the application.3  The renewed petition must be accompanied by documentary evidence as described above.
 
Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the Notice to File Missing Parts of Nonprovisional Application (unless previously filed), the required petition fee of $1,050.00 (small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:
Copy— Notice to File Missing Parts of Nonprovisional Application mailed August 13, 2020
Form PTO/SB/64



















    
        
            
    

    
        1 (a) The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to 	the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
        	(b) If a person is applying for a patent as provided in § 1.46, the word "applicant" refers to the assignee, the person to whom the inventor is under an obligation to assign the invention, or the person who otherwise shows sufficient proprietary interest in the matter, who is applying for a patent under § 1.46 and not the inventor.
        	(c) If fewer than all joint inventors are applying for a patent as provided in § 1.45, the phrase "the applicant" means the joint inventors who are applying for the patent without the omitted inventor(s).
        2 (d)
        (1) Handwritten signature. Each piece of correspondence, except as provided in paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent file, or other proceeding in the Office which requires a person's signature, must: 
        
        (i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or 
        
        (ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§ 1.6(d)), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original. 
        
        (2) S-signature. An S-signature is a signature inserted between forward slash marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An S-signature includes any signature made by electronic or mechanical means, and any other mode of making or applying a signature other than a handwritten signature as provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic filing system as an attachment as provided in § 1.6(a)(4), for a patent application, patent, or a reexamination or supplemental examination proceeding may be S-signature signed instead of being personally signed (i.e., with a handwritten signature) as provided for in paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph (d)(2) of this section are as follows. 
        
        (i) The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature (e.g.,/Dr. James T. Jones, Jr./); and 
        
        (ii) A patent practitioner (§ 1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner's registration number; otherwise the number character may not be used in an S-signature. 
        
        (iii) The signer's name must be: 
        
        (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
        
        (B) Reasonably specific enough so that the identity of the signer can be readily recognized.
        3 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee.